IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                        Assigned on Briefs December 13, 2011

        STATE OF TENNESSEE v. BRANDON TREVON WILLIAMS

             Direct Appeal from the Criminal Court for Hamilton County
                      No. 263345     Barry A. Steelman, Judge


                 No. E2011-01654-CCA-R3-CD - Filed March 9, 2012


The appellant, Brandon Trevon Williams, appeals the revocation of his probation claiming
that the trial court abused its discretion by revoking his probation and ordering execution of
the original sentence. Finding no error, we affirm the order of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

R OGER A. P AGE, J., delivered the opinion of the Court, in which J OSEPH M. TIPTON, P.J. and
J OHN E VERETT W ILLIAMS, J., joined.

Ardena J. Garth, District Public Defender; Richard Kenneth Mabee (on appeal) and Mary
Ann Green (at revocation), Assistant District Public Defenders, Chattanooga, Tennessee, for
the appellant, Brandon Trevon Williams.

Robert E. Cooper, Jr., Attorney General and Reporter; Leslie E. Price, Assistant Attorney
General; William H. Cox III, District Attorney General; David Schmidt, Assistant District
Attorney General, for the appellee, State of Tennessee.


                                         OPINION

       Appellant Brandon Trevon Williams pled guilty to aggravated burglary on November
1, 2006. Pursuant to the plea agreement, the court suspended his two-year sentence and
placed him on probation. The record indicates that on May 5, 2008, while still on probation,
appellant entered a plea of guilty to one count of robbery. In accordance with the plea-
agreement, the trial court imposed a sentence of eight years. Eleven months and twenty-nine
days of which was to be served in confinement, with the balance to be served on intensive
probation.
.
        Appellant’s probation officer filed a probation violation report on December 18, 2009,
alleging that appellant had violated the terms of his probation by changing residences without
notice; failing to report; failing to pay supervision fees; and failing to provide a DNA sample.
Prior to the June 2011 probation hearing, the officer filed an addendum alleging additional
grounds for revocation, including committing new criminal offenses; failing to report the
new arrests; possessing a firearm or illegal weapon; and engaging in assaultive behavior.

       At the probation revocation hearing, Rebecca Robinson, a probation officer with the
Tennessee Board of Probation and Parole, testified that appellant’s intensive probation began
in May, 2008. She began personally supervising him in August, 2009, meeting with
appellant twice in August. Appellant failed to report from August 19, 2009, through
December, 2009, at which time Ms. Robinson filed a probation violation report alleging
absconding. In attempts to locate appellant, Ms. Robinson visited appellant’s father, with
whom appellant claimed to live. Appellant’s father informed Ms. Robinson that appellant
did not live there.

         Subsequently, Ms. Robinson filed an addendum to the report based on criminal
charges in Colorado in which appellant was charged with two counts of assault and one count
of felony menacing. Appellant pled guilty to one count of assault and the menacing charge.
The district attorney dismissed the remaining assault charge. As supporting evidence,
certified copies of the judgments from Colorado were made exhibits to Ms. Robinson’s
testimony. According to Ms. Robinson, appellant tested positive for marijuana use in July,
2009 and had previously absconded while on probation. In addition, there was no indication
in the probation officer’s record that appellant had supplied a DNA sample as ordered.

        Shatonya Williams, appellant’s mother, testified on his behalf at the hearing. She
stated that appellant had a girlfriend in Colorado who supported him. She also stated that if
the court released appellant and placed him on probation, she and her daughter would ensure
that appellant attended his probation appointments. Ms. Williams’ testimony indicated that
appellant could live with his father if the court released him.

       Appellant testified on his own behalf at the hearing. He stated that he moved to
Colorado to better himself and to get away from people. He found a job assisting in the
renovation of a hotel in Aspen, Colorado. He lived with a preacher and his family while he
was there. Although the remodeling job was no longer available, appellant stated that he had
a job with Advanced Oil Field Services if he returned to Colorado. Appellant admitted that
he assaulted a man in Colorado and was charged with that offense, to which he pled guilty.
During or shortly after he was being booked in jail, appellant found a sharp piece of plastic
and put it in his pocket, which led to the additional charge of menacing. Appellant stated that
if the court reinstated his probation and transferred the supervision, he could return to


                                               2
Colorado, start working again, pay his fines, get his license back, ask his girlfriend to marry
him, and live his life the Christian way. He stated that before he moved to Colorado, he asked
his first probation officer, Mr. Ervin, if he could transfer his probation to Colorado, and Mr.
Ervin told him it was not possible. At the conclusion of the hearing on the probation
violation, the trial court revoked appellant’s probation and ordered that he serve the
remainder of his sentence in confinement.

        In this appeal, appellant contends that the trial court abused its discretion in revoking
his probation and ordering execution of the sentence. As grounds, appellant asserts that he
has ample family support and, based on prior employment, would again be able to obtain
gainful employment. We conclude that the trial court had abundant evidence before it upon
which to revoke appellant’s probation, and therefore did not abuse its discretion. We affirm
the trial court’s order of probation revocation and incarceration.

        The revocation of a suspended sentence rests in the sound discretion of the trial judge.
State v. Leach, 914 S.W.2d 104, 106 (Tenn. Crim. App. 1995); State v. Mitchell, 810 S.W.2d
733, 735 (Tenn. Crim. App. 1991). “In determining whether to revoke probation, the trial
judge need not find a violation of the terms of the probation has occurred beyond a
reasonable doubt. The evidence need only show the trial judge has exercised conscientious
judgment in making the decision rather than acting arbitrarily.” Leach, 914 S.W.2d at 106
(citing Stamps v. State, 614 S.W.2d 71, 73 (Tenn. Crim. App. 1980)) perm. to appeal denied,
id. (Tenn. 1981). The trial judge has a duty at probation revocation hearings to adduce
sufficient evidence to allow him to make an intelligent decision. Id. “In reviewing the
findings of the trial judge, the judgment of the trial court is given the weight of a jury
verdict.” Id. (citing Mitchell, 810 S.W.2d at 735). The appellate standard of review of a
probation revocation is abuse of discretion. See State v. Shaffer, 45 S.W.3d 553, 554 (Tenn.
2001); see also State v. Reams, 265 S.W.3d 423, 430 (Tenn. Crim. App. 2007). Generally,
“[a] trial court abuses its discretion when it applies incorrect legal standards, reaches an
illogical conclusion, bases its ruling on a clearly erroneous assessment of the proof, or
applies reasoning that causes an injustice to the complaining party.” State v. Phelps, 329
S.W.3d 436, 443 (Tenn. 2010).


       In this case, the record supports the trial court’s order of probation revocation. The
probation officer testified, and appellant admitted, that he changed his residence without
informing his probation officer. Ms. Robinson offered testimony regarding appellant’s
failure to provide a DNA sample, which appellant did not dispute. In addition to the
appellant’s admission, the record contains documentary evidence that was admitted to
establish the two new criminal offenses in Colorado to which the appellant pled guilty.



                                               3
        We note that the appellant was on probation at the time that he committed the robbery
in this case. He entered a guilty plea in November, 2006. In August, 2007, less than one
year into his first term of probation, appellant committed another criminal offense. Upon
committing the latter robbery, the trial court revoked appellant’s probation for burglary.
Pursuant to a plea agreement, the appellant received a split eight-year sentence, with eleven
months and twenty-nine days to serve in confinement and the remainder on intensive
probation. Appellant has been offered two separate occasions upon which to succeed under
less restrictive punishment. He has failed each time. We hold that the trial court did not
abuse its discretion by revoking the appellant’s probation and ordering that he serve his
sentence in confinement.


       Accordingly, the judgment of the trial court is affirmed.



                                                  ________________________________
                                                  ROGER A. PAGE, JUDGE




                                             4